internal_revenue_service number release date index number ------------------------- ------------------------------------------ --------------------------- ------------ ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ---------------- telephone number -------------------- refer reply to cc psi plr-151396-13 date date re -------------------------------------- legend ------------- husband ------------ wife ------------------------------------------------------ trust -------------------------- date ---------- attorney accountant ------------------------ son ---------------------- daughter-in-law -------------- x date date --------- ---------------- ----------------- dear ------------ this letter responds to your submission dated date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate generation-skipping_transfer gst_exemption to trust plr-151396-13 the facts and representations submitted are summarized as follows on date husband and wife established an irrevocable_trust trust for the benefit of son daughter-in-law and their children trust has gst potential the co-trustees of trust are attorney and accountant on the date trust was established husband and wife made a gift of cash held by them as community_property to trust in the amount of dollar_figurex husband and wife retained accountant to prepare their tax returns including form sec_709 united_states gift and generation-skipping_transfer_tax return however accountant failed to advise husband and wife to file form sec_709 or to allocate any gst_exemption to the gift accountant believed that no returns were required since no gift_tax was due husband died on date wife died on date son became aware of the necessity to allocate gst_exemption upon wife’s death son as executor of husband’s estate and wife’s estate requests an extension of time pursuant to sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate husband’s gst_exemption and wife’s gst_exemption to the date transfer to trust it is represented that to date no taxable_distributions taxable terminations or any other events have occurred with respect to trust that would give rise to a gst tax_liability sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst plr-151396-13 exemption may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate regardless of whether such a return is required to be filed sec_2632 provides that the manner in which allocations are to be made shall be prescribed by forms or regulations issued by the secretary under sec_2642 the inclusion_ratio with respect to any property transferred in a gst is the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 plr-151396-13 sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301 b i through iii that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly husband’s estate and wife’s estate are each granted an extension of time of days to allocate husband’s gst_exemption and wife’s gst_exemption respectively the allocation of husband’s gst_exemption and wife’s gst_exemption should be made on form sec_709 and filed with the cincinnati service_center a copy of this letter should be forwarded to the internal_revenue_service cincinnati service_center - stop cincinnati oh for each form_709 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-151396-13 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter sincerely james f hogan chief branch office of the associate chief_counsel passthroughs special industries enclosures cc
